DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 101
The claims are eligible under 35 USC 101 as they integrate a practical application: part design accessible for subtractive manufacturing via the at least one subtractive tool assembly.  This clearly draws the claims to a practical application.  See also ¶28-29 of the instant application’s specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morris (US 2018/0345647 A1, cited by applicant on the IDS dated 11/05/2021 as U.S. Patent Application Publication citation number 1).
Regarding Claim 1:
Morris teaches:
providing a computer with a representation of: a design domain, (¶36 Ω=volume space occupied by the 3D model of the product (i.e., the product domain);)
at least one subtractive tool assembly, (¶28  Using the dimensions of the tool bit and the tool head, a 3D model of a union of the tool bit and tool head may be generated; ¶36 V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head )
machine degrees of freedom, and (¶111 For a 3-axis manufacturing machine 160, the set of machining directions may be received from a user. For a 5-axis manufacturing machine 160, the set of machining directions may be determined using Algorithms 7-9 discussed below in Section III.)
a termination criterion; (¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible. When the topology optimization has converged a locally optimal 3D model of the product (given the initial 3D model of the product), the topology optimization may be stopped. Convergence on the local optimum can be tested when either the boundary gradient approaches zero (indicating that locally modifying the boundary will not improve convergence on the design goals) or the changes in the boundary between the last iteration and the current iteration is below a threshold)
iteratively generating intermediate part designs by redistributing a material within the design domain; (¶105 When implementing Algorithm 10, at each iteration of the topology optimization … Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration)
calculating a measure of inaccessibility of exteriors of the intermediate part designs by the at least one subtractive manufacturing tool assembly, the measure of inaccessibility being used to inform generation of an intermediate part design at a next iteration; (¶84 Thus, movement of each inaccessible point x on the boundary is stopped at the iteration.; ¶91 algorithms may implement a ray casting technique to determine the accessibility or inaccessibility of a particular point x by a particular machining direction mi; ¶94 The design engine 125 may then combine the results of the first and second ray casting operations to determine whether point x is accessible by a particular machining direction mi; ¶105 Algorithm 10; ¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible.)
terminating the iterative algorithm when the termination criterion is satisfied, (¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible. When the topology optimization has converged a locally optimal 3D model of the product (given the initial 3D model of the product), the topology optimization may be stopped. Convergence on the local optimum can be tested when either the boundary gradient approaches zero (indicating that locally modifying the boundary will not improve convergence on the design goals) or the changes in the boundary between the last iteration and the current iteration is below a threshold)
the result of the iterative algorithm being a part design accessible for subtractive manufacturing via the at least one subtractive tool assembly. (¶113 The design solution may comprise a final 3D model of the product to be physically produced by the intended manufacturing machine 160, whereby each point or portion on the surface boundary of the final 3D model is determined to be accessible by a tool bit and tool head in at least one machining direction of the intended manufacturing machine 160.)

Regarding Claim 2:
Morris teaches:
wherein the computer is provided with a physics-based performance criterion, and (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress. Topology optimization may be implemented via finite element analysis (FEA) algorithms to create accurate simulations of how forces are distributed throughout a volume and of the resulting deformations and stresses present within the volume.; examiner notes that FEA based solid mechanics (which includes stress analysis) is explicitly recited by the instant application's specification as an example of physics-based performance criterion))
the redistribution of material to generate the intermediate part designs is performed to optimize for the performance criteria while satisfying accessibility. (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress. Topology optimization may be implemented via finite element analysis (FEA) algorithms to create accurate simulations of how forces are distributed throughout a volume and of the resulting deformations and stresses present within the volume.)

Regarding Claim 3:
Morris teaches:
wherein the redistribution of material to generate intermediate part designs is calculated by removing regions with a least effect on performance criteria, penalized by the measure of inaccessibility. (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress; ¶81 for each point x having a negative speed function that is determined to have no accessible machining directions in the set of possible machining directions M, then point x is determined to be inaccessible and the design engine 125 sets the scalar function value for point x to equal 0.)

Regarding Claim 4:
Morris teaches:
wherein the inaccessibility measure is employed to penalize the sensitivity of performance criteria with respect to material distribution. (¶80 Thus, the bottom half of equation (2) is performed only for each point x having a negative speed function ... Thus, for a point x having multiple accessible machining directions, the accessible machining direction having the maximum absolute dot product value is used determine the scalar function value for point x.)

Regarding Claim 5:
Morris teaches:
wherein the subtractive tool assembly comprises a multi-axis machining tool. (¶33 3-axis manufacturing machine … 5-axis manufacturing machine)

Regarding Claim 6:
Morris teaches:
wherein the multi-axis machine tool comprises one of 2-axis turning machine, 3-axis milling machine, 5-axis turn-milling machine, sawing machine, wire-cutting machine, and laser-cutting machine. (¶6 a computer numerical control (CNC) milling machine; ¶33 3-axis manufacturing machine … 5-axis manufacturing machine; ¶113 for manufacturing/milling the product based on the received design solution 130)

Regarding Claim 7:
Morris teaches:
wherein the inaccessibility measure comprises a continuous spatial field that quantifies to what extent different points in the design domain cannot be accessed by the at least one subtractive tool assembly. (¶98 Algorithm 3 receives as input level set Ω, scalar field v … with the speed function defined by the scalar field v; ¶132 Algorithm 7 receives as input the signed distance field ϕ(x) of Ω, offset distance o, n, p, t, set of milling directions M and determines an updated set of machining/milling directions M.; ¶133  the method 700 may be performed by a design engine 125 that implements Algorithm 9 “SearchDirections” in combination with Algorithm 7 “NormalSearch” to search for accessible machining directions for a tool bit for a predetermined number of maximum iterations.; ¶72 scalar function η(x) of value [0, 1]. The value of the scalar function η(x) may be referred to herein as the “scalar function value.” The scalar function value for point x may be determined based on the manufacturing constraints, such as the dimensions of the tool bit, the dimensions of the tool head, and the set of machining directions of a subtractive manufacturing machine.)

Regarding Claim 8:
Morris teaches:
wherein the inaccessibility measure field for a plurality of subtractive tool assemblies is calculated as a minimum of inaccessibility measure fields for individual tool assemblies. (¶29 if point x is determined to be accessible by the tool bit and tool head in at least one machining direction, then the scalar function value is set to equal a positive value (e.g., a value greater than 0 through 1). If point x is accessible by the tool bit and tool head in a particular machining direction (referred to as an “accessible direction”), then the scalar function value is determined for the particular machining direction ... For example, an accessible direction that is parallel to the surface normal will have the highest possible scalar function value (e.g., 1) and an accessible direction that is perpendicular to the surface normal will have the lowest possible scalar function value (e.g., 0).; ¶30 point x may be accessible by the tool bit and tool head in two or more machining directions (two or more accessible directions) in the set of machining directions, whereby a scalar function value is determined for each such accessible direction. In these embodiments, the scalar function value for point x is set to equal the highest scalar function value that is determined for the two or more accessible directions.; examiner notes that maximum accessibility value (taught by reference) is functionally the same as minimum inaccessabilility value (claimed).)

Regarding Claim 9:
Morris teaches:
wherein the inaccessibility measure fields for individual tool assemblies at every query point of the design domain is calculated as a minimum of the inaccessibility measure for different configurations at which the query point can be removed by the tool. (¶29 if point x is determined to be accessible by the tool bit and tool head in at least one machining direction, then the scalar function value is set to equal a positive value (e.g., a value greater than 0 through 1). If point x is accessible by the tool bit and tool head in a particular machining direction (referred to as an “accessible direction”), then the scalar function value is determined for the particular machining direction ... For example, an accessible direction that is parallel to the surface normal will have the highest possible scalar function value (e.g., 1) and an accessible direction that is perpendicular to the surface normal will have the lowest possible scalar function value (e.g., 0).; ¶30 point x may be accessible by the tool bit and tool head in two or more machining directions (two or more accessible directions) in the set of machining directions, whereby a scalar function value is determined for each such accessible direction. In these embodiments, the scalar function value for point x is set to equal the highest scalar function value that is determined for the two or more accessible directions.; examiner notes that maximum accessibility value (taught by reference) is functionally the same as minimum inaccessabilility value (claimed).)

Regarding Claim 10:
Morris teaches:
wherein the configurations over which the minimum is calculated comprise at least one of the displacements that bring the sharp points on the tool in contact with the query point, and the orientations that are available to the tool assembly. (¶63  As used herein, a machining direction comprises an orientation direction that the tool bit and tool head can attack the block of material to remove and shape the block of material.; see the citations in claim 1 that describe directions)

Regarding Claim 11:
Morris teaches:
wherein the inaccessibility measure is defined by a volume of collision between the tool assembly and the intermediate part design. (¶73 equation 2 illustrates a union of Vi(x) with Ω; ¶73 Ω=volume space occupied by the 3D model of the product (i.e., the product domain); V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head when oriented along the machining direction mi and the tip of the tool bit is located and contacting point x.; examiner notes that the spatial union of two 3D models is equivalent to a volume of collision/overlap)

Regarding Claim 12:
Morris teaches:
wherein the computer is provided with representations of at least one fixture for subtractive manufacturing. (¶36 Ω=volume space occupied by the 3D model of the product (i.e., the product domain) ... Vbit(x)=volume space occupied by a 3D model of the tool bit when oriented along the machining direction mi ... Vhead(x)=volume space occupied by a 3D model of the tool head when oriented along the machining direction; ¶73 V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head when oriented along the machining direction mi and the tip of the tool bit is located and contacting point x.)

Regarding Claim 13:
Morris teaches:
wherein the inaccessibility measure is defined by the volume of collision between the tool assembly, intermediate part design, and the at least one fixture. (¶73 equation 2 illustrates a union of Vi(x) with Ω; ¶73 Ω=volume space occupied by the 3D model of the product (i.e., the product domain); V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head when oriented along the machining direction mi and the tip of the tool bit is located and contacting point x.; examiner notes that the spatial union of two 3D models is equivalent to a volume of collision/overlap and the volume space V includes both bit and head of the tool )

Regarding Claim 14:
Morris teaches:
a data storage unit storing a representation of: a design domain, (¶36 Ω=volume space occupied by the 3D model of the product (i.e., the product domain); ¶57 memory unit 106 is configured to store)
at least one subtractive tool assembly, (¶28  Using the dimensions of the tool bit and the tool head, a 3D model of a union of the tool bit and tool head may be generated; ¶36 V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head )
machine degrees of freedom, and (¶111 For a 3-axis manufacturing machine 160, the set of machining directions may be received from a user. For a 5-axis manufacturing machine 160, the set of machining directions may be determined using Algorithms 7-9 discussed below in Section III.)
a termination criterion; (¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible. When the topology optimization has converged a locally optimal 3D model of the product (given the initial 3D model of the product), the topology optimization may be stopped. Convergence on the local optimum can be tested when either the boundary gradient approaches zero (indicating that locally modifying the boundary will not improve convergence on the design goals) or the changes in the boundary between the last iteration and the current iteration is below a threshold)
a processor coupled to the data storage unit and configured to: (¶57 Processor 102)
iteratively generate intermediate part designs by redistributing a material within the design domain; (¶105 When implementing Algorithm 10, at each iteration of the topology optimization … Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration)
calculate a measure of inaccessibility of exteriors of the intermediate part designs by the at least one subtractive manufacturing tool assembly, the measure of inaccessibility being used to inform generation of an intermediate part design at a next iteration; (¶84 Thus, movement of each inaccessible point x on the boundary is stopped at the iteration.; ¶91 algorithms may implement a ray casting technique to determine the accessibility or inaccessibility of a particular point x by a particular machining direction mi; ¶94 The design engine 125 may then combine the results of the first and second ray casting operations to determine whether point x is accessible by a particular machining direction mi; ¶105 Algorithm 10; ¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible.)
terminate the iterative algorithm when the termination criterion is satisfied, (¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible. When the topology optimization has converged a locally optimal 3D model of the product (given the initial 3D model of the product), the topology optimization may be stopped. Convergence on the local optimum can be tested when either the boundary gradient approaches zero (indicating that locally modifying the boundary will not improve convergence on the design goals) or the changes in the boundary between the last iteration and the current iteration is below a threshold)
the result of the iterative algorithm being a part design accessible for subtractive manufacturing via the at least one subtractive tool assembly. (¶113 The design solution may comprise a final 3D model of the product to be physically produced by the intended manufacturing machine 160, whereby each point or portion on the surface boundary of the final 3D model is determined to be accessible by a tool bit and tool head in at least one machining direction of the intended manufacturing machine 160.)

Regarding Claim 15:
Morris teaches:
wherein the computer is provided with a physics-based performance criterion, and (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress. Topology optimization may be implemented via finite element analysis (FEA) algorithms to create accurate simulations of how forces are distributed throughout a volume and of the resulting deformations and stresses present within the volume.; examiner notes that FEA based solid mechanics (which includes stress analysis) is explicitly recited by the instant application's specification as an example of physics-based performance criterion))
the redistribution of material to generate the intermediate part designs is performed to optimize for the performance criteria while satisfying accessibility. (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress. Topology optimization may be implemented via finite element analysis (FEA) algorithms to create accurate simulations of how forces are distributed throughout a volume and of the resulting deformations and stresses present within the volume.)

Regarding Claim 16:
Morris teaches:
wherein the redistribution of material to generate intermediate part designs is calculated by removing regions with a least effect on performance criteria, penalized by the measure of inaccessibility. (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress; ¶81 for each point x having a negative speed function that is determined to have no accessible machining directions in the set of possible machining directions M, then point x is determined to be inaccessible and the design engine 125 sets the scalar function value for point x to equal 0.)

Regarding Claim 17:
Morris teaches:
wherein the inaccessibility measure is employed to penalize the sensitivity of performance criteria with respect to material distribution. (¶80 Thus, the bottom half of equation (2) is performed only for each point x having a negative speed function ... Thus, for a point x having multiple accessible machining directions, the accessible machining direction having the maximum absolute dot product value is used determine the scalar function value for point x.)

Regarding Claim 18:
Morris teaches:
wherein the inaccessibility measure comprises a continuous spatial field that quantifies to what extent different points in the design domain cannot be accessed by the at least one subtractive tool assembly. (¶98 Algorithm 3 receives as input level set Ω, scalar field v … with the speed function defined by the scalar field v; ¶132 Algorithm 7 receives as input the signed distance field ϕ(x) of Ω, offset distance o, n, p, t, set of milling directions M and determines an updated set of machining/milling directions M.; ¶133  the method 700 may be performed by a design engine 125 that implements Algorithm 9 “SearchDirections” in combination with Algorithm 7 “NormalSearch” to search for accessible machining directions for a tool bit for a predetermined number of maximum iterations.; ¶72 scalar function η(x) of value [0, 1]. The value of the scalar function η(x) may be referred to herein as the “scalar function value.” The scalar function value for point x may be determined based on the manufacturing constraints, such as the dimensions of the tool bit, the dimensions of the tool head, and the set of machining directions of a subtractive manufacturing machine.)

Regarding Claim 19:
Morris teaches:
wherein the inaccessibility measure field for a plurality of subtractive tool assemblies is calculated as a minimum of inaccessibility measure fields for individual tool assemblies, and (¶29 if point x is determined to be accessible by the tool bit and tool head in at least one machining direction, then the scalar function value is set to equal a positive value (e.g., a value greater than 0 through 1). If point x is accessible by the tool bit and tool head in a particular machining direction (referred to as an “accessible direction”), then the scalar function value is determined for the particular machining direction ... For example, an accessible direction that is parallel to the surface normal will have the highest possible scalar function value (e.g., 1) and an accessible direction that is perpendicular to the surface normal will have the lowest possible scalar function value (e.g., 0).; ¶30 point x may be accessible by the tool bit and tool head in two or more machining directions (two or more accessible directions) in the set of machining directions, whereby a scalar function value is determined for each such accessible direction. In these embodiments, the scalar function value for point x is set to equal the highest scalar function value that is determined for the two or more accessible directions.; examiner notes that maximum accessibility value (taught by reference) is functionally the same as minimum inaccessabilility value (claimed).)
wherein the inaccessibility measure fields for individual tool assemblies at every query point of the design domain is calculated as a minimum of the inaccessibility measure for different configurations at which the query point can be removed by the tool. (¶29 if point x is determined to be accessible by the tool bit and tool head in at least one machining direction, then the scalar function value is set to equal a positive value (e.g., a value greater than 0 through 1). If point x is accessible by the tool bit and tool head in a particular machining direction (referred to as an “accessible direction”), then the scalar function value is determined for the particular machining direction ... For example, an accessible direction that is parallel to the surface normal will have the highest possible scalar function value (e.g., 1) and an accessible direction that is perpendicular to the surface normal will have the lowest possible scalar function value (e.g., 0).; ¶30 point x may be accessible by the tool bit and tool head in two or more machining directions (two or more accessible directions) in the set of machining directions, whereby a scalar function value is determined for each such accessible direction. In these embodiments, the scalar function value for point x is set to equal the highest scalar function value that is determined for the two or more accessible directions.; examiner notes that maximum accessibility value (taught by reference) is functionally the same as minimum inaccessabilility value (claimed).)

Regarding Claim 20:
Morris teaches:
wherein the configurations over which the minimum is calculated comprise at least one of the displacements that bring the sharp points on the tool in contact with the query point, and the orientations that are available to the tool assembly. (¶63  As used herein, a machining direction comprises an orientation direction that the tool bit and tool head can attack the block of material to remove and shape the block of material.; see the citations in claim 1 that describe directions)

Regarding Claim 21:
Morris teaches:
wherein the inaccessibility measure is defined by a volume of collision between the tool assembly and the intermediate part design. (¶73 equation 2 illustrates a union of Vi(x) with Ω; ¶73 Ω=volume space occupied by the 3D model of the product (i.e., the product domain); V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head when oriented along the machining direction mi and the tip of the tool bit is located and contacting point x.; examiner notes that the spatial union of two 3D models is equivalent to a volume of collision/overlap)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147